Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Beck on 5/20/22.
The application has been amended as follows: 
In claim 1 (original):
Line 15, “perimeter wall” has been amended to –peripheral wall--;
Line 22, “and” has been deleted;
Line 25, the phrase --, and wherein, in the filling position, the feed transporting element is at a predetermined distance from the bottom of the feed trough, adjustable in a range between a minimum and a maximum value, wherein a height of the peripheral wall of each of the metering units, in the vertical direction, can be altered so that, in the range between the minimum and the maximum value, the metering unit is in contact with the bottom of the feed trough--  has been inserted after “the feed trough are accessible for the poultry”. 
Claim 3 has been deleted.
In claim 4 (currently amended):
Line 2, the phrase “perimeter wall” has been amended to –peripheral wall--;
Lines 2-4, ALL phrases “a first wall part” have been amended to –a first peripheral wall part--;
Lines 2-4, ALL phrases “a second wall part” have been amended to –a second peripheral wall part--.
In claim 5 (original):
Lines 1-4, ALL phrases “the first wall part” have been amended to – the first peripheral wall part--;
Lines 1-4, ALL phrases “the second wall part” have been amended to – the second peripheral wall part--.
In claim 6 (original):
Lines 1-5, ALL phrases “the first wall part” have been amended to – the first peripheral wall part--;
Lines 1-5, ALL phrases “the second wall part” have been amended to – the second peripheral wall part--;
Line 3, “preferably collar-shaped wall part extending” has been amended to -- collar extending --;
Line 4, “an upper side has a wall part extending” has been amended to -- an upper side has an upper edge extending--.
In claim 16 (currently amended):
Lines 2-3, the phrases “a pulley and/or” and “, preferably a pipe winch or a cable winch,” have been deleted.
In the Specification (as submitted on 2/25/20):
Line 16 of page 12, “a perimeter wall” has been amended to –a peripheral wall--;
Line 10 of page 13, “the first wall part 56” have been amended to – the first peripheral wall part 56--;
Line 10 of page 13, “the second wall part 54” have been amended to – the second peripheral wall part 54--;
Line 12 of page 13, “the wall part 54” have been amended to – the second peripheral wall part 54--; “the second wall part 54” have been amended to – the second peripheral wall part 54--;
Lines 13-14 of page 13, “the first wall part 56” have been amended to – the first peripheral wall part 56--;
Line 16 of page 13, “the second wall part 54” have been amended to – the second peripheral wall part 54--;
Line 17 of page 13, “the first wall part” have been amended to – the first peripheral wall part--;
Lines 17-18 of page 13, “the second wall par” have been amended to – the second peripheral wall part--;
Line 18 of page 13, “the first wall part” have been amended to – the first peripheral wall part--;
Lines 23-28 of page 13, “the second wall part 54” have been amended to – the second peripheral wall part 54--;
Line 26 of page 13, “the first wall part 56” have been amended to – the first peripheral wall part 56--.
Reasons for Allowance
	The following is an examiner’s statement of reasons for allowance: the prior art of record fails to disclose or render obvious a motivation to provide a feeding apparatus having the combination, especially wherein, in the filling position, the feed transporting element is at a predetermined distance from the bottom of the feed trough, adjustable in a range between a minimum and a maximum value, wherein a height of the peripheral wall of each of the metering units, in the vertical direction, can be altered so that, in the range between the minimum and the maximum value, the metering unit is in contact with the bottom of the feed trough, of structural limitations such as claimed in claims 1, 2 and 4-20, and to modify the prior art to meet the claimed limitations would be an improper hindsight reasoning.
 Sheet et al. (US 4530308), Strong (US 4815417), and Strong (US 4722301) disclose a feeding apparatus for poultry having feed troughs and feed transporting devices as similar to Applicant’s claimed invention.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
	Note, although the examiner recites certain excerpts for the prior art, MPEP 2141.02 VI states “PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS”.  
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRINH T NGUYEN whose telephone number is (571)272-6906.  The examiner can normally be reached on Monday-Friday 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TRINH T NGUYEN/         Primary Examiner, Art Unit 3644